The opinion of the court was delivered by
Harvey, J.:
Appellant, suspected of transporting intoxicating liquors, was stopped and her automobile searched by peace officers at Ottawa. She was taken to the sheriff’s office, where the officers, with the aid of the matron, discovered a bottle of whisky concealed in her clothing. She was charged, tried and convicted of the unlawful possession and transportation of intoxicating liquors. She has appealed and contends the evidence is insufficient to sustain the verdict. The point is not well taken.
The judgment of the court below is affirmed.